This is an appeal from an order denying a motion made by defendants, appellants here, for a better bill of particulars, and an order denying defendants' motion to dismiss the bill of complaint which had been filed by the appellees. After due hearing and consideration, the Court is of the opinion that the bill was not without equity and that the order of the court below, denying said motion to dismiss should be allowed to stand. Nor was there any reversible *Page 892 
error committed in denying the motion for bill of particulars.
As the Court cannot foresee what questions may be presented for decision by further pleadings and proof in this cause in the court below, the Court deems it unnecessary at this time to discuss and rule upon the questions which have been so ably presented and argued, both orally and by briefs, by counsel for the respective parties, some of which questions may be materially changed or entirely eliminated when the answer is filed and the evidence is taken.
Taking all of the allegations of the amended bill, which are well presented, as being true, which must be done on motion to dismiss, the bill is not without equity, and the court below should not be reversed for so holding.
The orders appealed from must therefore be and the same hereby are accordingly affirmed.
WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.